Citation Nr: 1241369	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  11-00 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for pleural plaque from July 1, 2008 to November 2, 2010, including consideration of whether a reduction of benefits from 30 percent disabling to 10 percent disabling based on a finding of clear and unmistakable error was proper.

2.  Entitlement to a compensable rating for pleural plaque for the period from November 3, 2010 to September 13, 2011, to include consideration of whether the reduction from 10 percent to 0 percent effective November 3, 2010 was proper.

3.  Entitlement to a rating in excess of 10 percent for pleural plaque for the period beginning September 14, 2011.

4.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to April 1950 and from June 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 10 percent for pleural plaque for the period beginning September 14, 2011 and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO assigned a rating of 30 percent for pleural plaque based on a misreading of a pulmonary function test dated in October 2004.  The October 2004 pulmonary function test met the criteria for a 10 percent rating only.

2.  In February 2008 the RO proposed to reduce the evaluation for pleural plaques from 30 percent to 10 percent based on clear and unmistakable error. The Veteran was appropriately notified of the proposed reduction.

3.  In an April 2008 rating decision, the RO reduced the evaluation for pleural plaques from 30 percent to 10 percent effective July 1, 2008; the 30 percent evaluation was in effect for less than five years.

4.  For the period from July 1, 2008 to November 2, 2010, the evidence did not show a forced vital capacity (FVC) of 74 percent or less or a diffusion capacity for the lung for carbon monoxide by single breath method (DLCO) of 65 percent predicted or less. 

5.  At a VA examination in November 2010, the examining physician opined that the Veteran's pleural plaques caused no respiratory impairment, and that the Veteran's breathing problems were solely related to his non-service connected chronic obstructive pulmonary disease (COPD).  

6.  The November 2010 rating examination was at least as comprehensive as earlier examinations, and it showed sustained improvement in the symptoms of pleural plaques.

7.  In a November 2010 rating decision, the RO reduced the Veteran's rating for pleural plaque from 10 percent to 0 percent, effective November 3, 2010.  The decrease did not affect the Veteran's combined rating of 70 percent. 

8.  For the period from November 3, 2010 to September 13, 2011, the Veteran's pulmonary impairments were solely due to COPD and pleural plaques did not cause any impairment.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that granted service connection for pleural plaques and assigned a 30 percent rating contains clear and unmistakable error. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2012). 

2.  The reduction of the Veteran's rating for pleural plaques from 30 percent disabling to 10 percent disabling effective July 1, 2008 was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.97, Diagnostic Code 6833 (2012). 

3.  The criteria for a rating in excess of 10 percent for pleural plaques for the period from July 1, 2008 to November 2, 2010, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97, Diagnostic Code 6833 (2012).

4.  The reduction of the Veteran's rating for pleural plaques from 10 percent to 0 percent effective November 3, 2010 was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.97, Diagnostic Code 6833 (2012). 

5.  The criteria for a compensable rating for pleural plaques were not met for the period from November 3, 2010 to September 13, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97, Diagnostic Code 6833 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges VA's duties to notify and to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This appeal, however, stems from disagreements with a 38 C.F.R. § 3.105(e) reductions.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements. 38 C.F.R. § 3.105(e), (i)
In August 2005, the Veteran sought to reopen a previously denied claim for service connection for a lung disorder.  Pulmonary function testing performed in October 2004 showed a post-bronchodilator FVC of 75.5 percent predicted and a DLCO of 114.4 percent predicted.  A CT scan of the lungs showed bibasilar scarring and a right hemidiaphragm calcified pleural plaque in keeping with the given history of asbestos exposure.  In a February 2005 rating decision, the RO granted service connection for asbestos related pleural plaques and assigned a 30 percent rating for that disability.  

The Veteran's pleural plaques were rated by analogy to asbestosis, 38 C.F.R. § 4.97 diagnostic code 6833.  Asbestosis is rated pursuant the general rating formula for interstitial lung disease.  A 10 percent rating applies when there is FVC of 75 to 80 percent predicted, or DLCO for 66 to 80 percent predicted.  A 30 percent rating applies when there is FVC of 65 to 74 percent prediction, or DLCO of 56 to 65 percent predicted.  A 60 percent rating applies when there is FVC of 50 to 64 percent predicted or DLCO of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A rating of 100 percent applied when there if FVC less than 50 percent predicted, DLCO less than 40 percent predicted, maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension or when outpatient oxygen therapy is required.  Id. Post-bronchodilator results are used for rating purposes unless the post-bronchodilator results were worse than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).

Applying diagnostic code 6833 to the results of the October 2004 pulmonary function testing, a 10 percent rating is reached.  However, as previously noted, the RO assigned a 30 percent rating.  

Pulmonary function testing in January 2006 showed post-bronchodilator FVC of 79.4 percent predicted and DLCO of 105.3 percent predicted.  This is also consistent with a 10 percent rating. 


The Veteran was afforded a VA respiratory examination in July 2007.  At that time, he reported that his main symptom was congestion and coughing.  He had a productive cough.  He denied  any hemoptysis or anorexia.  He had slight shortness of breath on exertion such as mowing the lawn or going up quite a few stairs.  He was not troubled by shortness of breath when walking.  He did not have asthma and was not on oxygen.  He took cough medicine and used an inhaler.  He recently had pneumonia.  The Veteran reported that he could walk 200 yards before he gets short of breath and then he can rest a couple minutes and then continue walking.  There are no other issues regarding activities of daily living.  The Veteran was retired, so there was no effect on his work duties.  Examination of the lungs revealed minor scattered expiratory rhonci.  There were no crackles and no wheezing.  A chest x-ray in July 2007 showed COPD.  A CT scan of the thorax in 2006 showed pleural calcification consistent with prior asbestos exposure.

Pulmonary function testing in August 2007 showed post-bronchodilator FVC of 76.2 percent predicted and DLCO of 104.3 percent predicted.  This is also consistent with a 10 percent rating.

The Veteran was examined again in December 2007.  At that time he continued to complain of a productive cough.  He got short of breath after walking more than a quarter mile.  He gets short of breath using stairs so he avoids this.  He used inhalers and had a nebulizer machine at home.  He had some complications with swallowing problems.  There was no recent weight loss although the Veteran lost a significant amount of weight when he had pneumonia about a year previously.  New pulmonary function tests were not performed.  The examiner opined that the Veteran's shortness of breath prevented him from walking more than a quarter mile, but he would be able to walk around an office.  He would have to avoid stairs.  He was not on oxygen so his breathing was his only limiting factor related to the lungs. 

In a February 2008 rating decision, the RO determined there was clear and unmistakable error in the assignment of the 30 percent rating for pleural plaque, and proposed to decrease the rating to 10 percent.  The RO explained that it used the wrong FVC value when assigning the 30 percent rating.

The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a "clear and unmistakable error" must be based on the record and the law that existed at the time of the prior RO or Board decision.  See Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In this case, the RO misread the October 2004 pulmonary function tests and used an FVC value of 72 percent rather than 75 percent.  This resulted in the assignment of a 30 percent rating rather than a 10 percent rating.  Thus, the RO made a clear and unmistakable error in the assignment of the initial 30 percent rating and resultantly proposed to reduce the Veteran's evaluation for pleural plaques to 10 percent.  This would reduce the Veteran's combined rating from 70 percent to 60 percent.    

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he will have an opportunity for a predetermination hearing. 38 C.F.R. § 3.105(i)  A copy of the February 2008 rating decision that was sent to the Veteran informed him of the reasons for the proposed reduction.  A February 2008 letter that was sent to the Veteran informed him that he could send additional evidence within 60 days, and informed him that he could have a personal hearing.  

On review, the RO complied with the appropriate procedural requirements.  By virtue of the correspondence discussed above, the Veteran was notified of the proposed and given an opportunity to submit additional evidence and/or request a hearing.  Additionally, the reductions were made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e). 
At this time, the 30 percent evaluation for the Veteran's pleural plaques was in effect for less than 5 years and additional requirements set forth at 38 C.F.R. § 3.344 (2011) do not apply to this reduction.

The reduction from 30 percent to 10 percent was procedurally correct and factually appropriate insofar as, at the time of the reductions, the Veteran did not meet the criteria for the higher evaluation.  The RO correctly identified CUE in the February 2005 rating decision which assigned an initial 30 percent rating for pleural plaques, and it followed correct procedures to reduce the Veteran's rating accordingly.  Multiple pulmonary function tests also showed results consistent with a 10 percent rating.

The Veteran was afforded a general medical examination in June 2010.  He continued to complain of a productive cough although this was not present at the time of the examination.  He denied hemoptysis and ate normally although it took him longer to eat.  Breathing was still a little bit tough.  There was no history of asthma.  He used three inhalers.  He did not use home oxygen or a nebulizer.  His breathing did not cause him to change his daily activities.  He still mowed his own lawn and he estimated that he walked six miles per week doing this activity.  He could walk around stores although he moved more slowly than in the past.  He sometimes used a cane.  The examiner noted that the Veteran had a history of COPD with chronic bronchitis that was treated intermittently with antibiotics.  Chest x-rays were always unremarkable but CT scans showed pleural calcifications consistent with asbestos exposure.  Examination of the lungs revealed lung sounds improved after the Veteran coughed to clear his chest.  There were no rhonci noted after the cough.  There were some mild expiratory wheezes in the bases and anterior posterior chest area.  The examiner opined that the Veteran's breathing could limit him from working at a labor intensive job.  No pulmonary function tests were performed in connection with this examination.

This evidence does not show that the Veteran met the criteria for a rating in excess of 10 percent for the period from July 1, 2008 to November 2, 2010.  All pulmonary function tests performed during that period were consistent with the assigned 10 percent rating.  There also was no evidence that the schedular rating was inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  There were no factors such as repeated hospitalizations due to the effects of pleural plaques and there was no effect on the Veteran's employment since he had long since retired. 

The Veteran was reexamined by VA on November 3, 2010.  Pulmonary function testing performed at that time showed FVC of 69.4 percent and DLCO of 92.2 percent.  The examiner explained that the Veteran's pulmonary function testing showed evidence of both restrictive and obstructive lung disease.  The Veteran had a history of significant COPD diagnosed by X-ray and CT scan as well as clinically.  A single calcified pleural plaque was in the right hemidiaphragm on CT in November 2004.  No plaques were seen on a CT in April 2006 or an X-ray in October 2008.  The examiner emphasized that the Veteran did not have asbestosis because that diagnosis is made when there is evidence of interstitial lung disease with evidence of asbestos exposure.  The examiner explained that the Veteran's current shortness of breath was not the result of asbestos exposure with subsequent pleural plaque.  Rather, it was solely due to the non-service connected COPD.  Pleural involvement in the form of pleural plaque is a hallmark of asbestos exposure but are unusual in other interstitial lung diseases.  However, they cause no respiratory compromise in and of themselves.  The evidence did not show asbestosis or pulmonary fibrosis due to asbestos exposure at this time.  Pulmonary fibrosis is a restrictive lung disease and the FVC is the best predictor of the severity of this lung disease.  However, in this case, the Veteran's reduced FVC was due to the severe COPD and associated severe obstructive lung disease and not the presence of pleural plaques.  

In a November 2010 rating decision, the RO decreased the Veteran's rating for his pleural plaques from 10 percent disabling to noncompensable, effective November 3, 2010.  The noncompensable disability rating remained in effect until September 14, 2011.  The Veteran's combined disability rating remained at 70 percent.  This reduction was not subject to the notice requirements of 38 C.F.R. § 3.105 because it did not result in a decrease in the amount of compensation payable to the Veteran.  

The Veteran was rated at or above 10 percent disabled for pleural plaque for more than five years.  Therefore, the rating was subject to the stabilization rules of 38 C.F.R. § 3.344.  When a rating has continued for five years or more at the same level, a reduction must be based on an examination that is at least as full and complete as those upon which payments were authorized or continued.  Diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.   In  this case, there is nothing to suggest that the Veteran's pleural plaques were subject to temporary or episodic improvement, as the VA examiner opined that they caused no symptoms.  The examination, which included a review of prior medical records and pulmonary function testing, was as full and complete as prior examinations.  

The reduction from 10 percent disabling to 0 percent disabling was appropriate.  The VA examiner opined that the Veteran's pleural plaques were asymptomatic and his pulmonary impairment resulted solely from non-service connected COPD.  Since the pleural plaques were not causing any symptoms at this time, there was no basis for assignment of a compensable disability rating.  The Board also finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 22 Vet. App. at 115.  The evidence shows that the Veteran had no symptoms of pleural plaques during this period, and his reduction in lung function was the result of COPD alone. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim for a higher rating from July 1, 2008 to November 2, 2010 and from November 3, 2010 to September 13, 2011. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal as to these issues is denied.


ORDER

The reduction in the evaluation for pleural plaques from 30 percent to 10 percent for the period from July 1, 2008 to November 2, 2010 is affirmed.

The reduction in the evaluation for pleural plaques from 10 percent to 0 percent for the period from November 3, 2010 to September 13, 2011 is affirmed.


REMAND

On September 14, 2011 the Veteran's lungs were reexamined.  While pulmonary function test values were discussed in the examiner's narrative report, the actual pulmonary function tests were not of record and it is unclear whether the reported FVC was pre- or post- bronchodilator.  Additionally, the examiner opined that FEV-1 is more indicative of the severity of COPD, and the normal diffusion capacity is more indicative of the restrictive or infilatrive asbestos related component.  However, the examiner did not explain the significance of FVC.  In the November 2010 VA examination, the examiner opined that the Veteran's reduced FVC was the result of COPD and was not reflective of impairment from pleural plaques.  However, the examiner who performed the September 2011 VA examination did not make any comment about how the Veteran's pleural plaques and COPD affected FVC or whether the Veteran's reduced FVC was more indicative of restriction from pleural plaques or was the result of his severe COPD.  Since FVC is one of the criteria upon which ratings for interstitial lung disease is based, this information is necessary in order to fully evaluate the Veteran.  Therefore, upon remand, copies of the actual pulmonary function test results should be obtained and the examiner should provide an addendum explaining the significance of the FVC value.  

The issue of entitlement to TDIU is inextricably intertwined with the issue of an increased rating for pleural plaque for the period beginning September 14, 2011. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the pulmonary function test results for the examination performed on September 14, 2011 and associate it with the claims file.  The documentation of test results should clearly reflect both pre- and post- bronchodilator values.

2.  Contact the examiner who performed the September 2011 examination, or a similarly situated examiner if he is unavailable, and obtain an addendum addressing the significance of the reported FVC value.  The examiner should explain whether the reported  FVC value is indicative of impairment due to pleural plaques, impairment due to COPD, or a combination of the two.  If the impairment is caused by a combination of pleural plaques and COPD, the examiner should indicate whether it is possible to differentiate the effects of each disorder and, if so, he should do so.  The examiner should provide a complete rationale for his conclusions.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.   If additional development is needed on the TDIU issue, to include current findings concerning service connected disorders, such additional development should be undertaken. If the determinations remain unfavorable or less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if necessary, the case should be returned to the Board for appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


